Order, Supreme Court, New York County (Milton A. Tingling, *383J.), entered October 15, 2003, which, to the extent appealed from, denied defendant Fernandez’s motion for summary judgment dismissing the complaint, unanimously reversed, on the law, without costs, and the motion granted. The Clerk is directed to enter judgment in favor of defendant Teresa Fernandez dismissing the complaint as against her.
In this rear-end collision case where defendant Fernandez’s stopped vehicle was struck and the motion court granted her summary judgment against defendant Escalera, the driver of the offending vehicle, it was error to deny her summary judgment as well against plaintiffs, who were passengers in the offending vehicle (see Figueroa v Luna, 281 AD2d 204, 206 [2001]; Johnson v Phillips, 261 AD2d 269 [1999]). Escalera offered no opposition to summary judgment in the motion court. That court’s reliance on Garcia v Tri-County Ambulette Serv. (282 AD2d 206 [2001]) was misplaced, inasmuch as that decision granted an innocent plaintiff/passenger summary judgment as to liability against both vehicle operators, whereas here, one vehicle operator has been held solely liable. Concur—Buckley, P.J., Andrias, Sullivan, Ellerin and Williams, JJ.